DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. § 102 rejection of claim 1, while the previous action did not cite currently amended “reservoir interface” as noted by applicant, Lontrade presents components which fulfill the claimed requirements of said component. 
Regarding the 35 U.S.C. § 103 rejection of claim 1, applicant states that Lontrade fails to teach “a separate reservoir interface component which is positioned to modulate fluidic communication between the nozzle and the reservoir” but the current presentation of the reservoir interface is not claimed at this level of detail. A “reservoir interface” merely suggests an interaction between a component and the reservoir. Further clarifying the structure of the reservoir interface may help distinguish the instant application from the device of Lontrade. In relation to Lontrade only having a nozzle and reservoir and lacking a reservoir interface, the reservoir interface was not previously claimed and is now detailed in the current action below.
Regarding the motivation to combine with Painchaud ‘208, rotational mechanisms are known in the art and it would be obvious to incorporate this feature into .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10, 26 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5249712 A (Lontrade et al.), hereinafter Lontrade.
Regarding claim 1, Lontrade teaches a flow control device (Fig. 9) for delivering an ophthalmic formulation (Col. 1: lines 10-13), the device comprising: 
a reservoir (Lontrade Fig. 9 Annotated), the reservoir comprising the ophthalmic formulation disposed therein as the device is taught to be used for ophthalmic formulations (Col. 1: lines 10-13) and the reservoir contains liquid (32), the ophthalmic formulation comprising an ophthalmic agent and a preservative, as noted in (Col. 2: lines 26-31); 

an outlet (45), 
an interior volume (Lontrade Fig. 9 Annotated) comprising a preservative removing device (Col. 3: lines 41-43), and 
one or more nozzle apertures (at least 48) fluidically connecting the interior volume with an exterior of the nozzle; and 
a reservoir interface (at least 42 and 47) comprising one or more reservoir apertures (51 and 52) fluidically connecting an interior of the reservoir with an exterior of the reservoir, wherein upon rotation or translation of the nozzle relative to the reservoir interface, the one or more nozzle apertures are fluidically connected or disconnected from the one or more reservoir apertures (Col. 9, lines: 53-62).

    PNG
    media_image1.png
    761
    689
    media_image1.png
    Greyscale

Lontrade Fig. 9 Annotated
	
Regarding claim 7, Lontrade teaches the device of claim 1.
Lontrade further teaches the nozzle (at least 43, 44 and 45) comprises an outlet filter adjacent the outlet (Col. 2: lines 13-16).  

Regarding claim 8, Lontrade teaches the device of claim 7.


Regarding claim 9, Lontrade teaches the device of claim 1.
Lontrade further teaches the nozzle (44) comprises an inlet filter adjacent the one or more nozzle apertures (Col. 2, lines: 65-66).  

Regarding claim 10, Lontrade teaches the device of claim 9.
Lontrade further teaches the inlet filter comprises perforated membrane, a woven fabric element or a sintered plate (Col. 7, lines: 10-12) corresponding to the claimed mesh or a screen.  

Regarding claim 26, Lontrade teaches the device of claim 1.
Lontrade further teaches the nozzle (44) comprises a housing (43) configured to contain the preservative removing device in chamber (4) as described in (Col. 6, line 15), wherein the housing is translated in relation to an exterior surface of the reservoir interface (at least 42 and 47) (Col. 9, lines: 42-45).  

Regarding claim 48, Lontrade teaches a device (Fig. 9) for controlling a preservative concentration within an ophthalmic formulation (Col. 1: lines 10-13), which when used would involve the method of: 

a nozzle (44), the nozzle comprising: 
an outlet (45), 
an interior volume (Lontrade Fig. 9 Annotated) comprising a preservative removing device (Col. 3: lines 41-43), and 
one or more nozzle apertures (at least 48) fluidically connecting the interior volume with an exterior of the nozzle; and 
a reservoir interface (at least 42 and 47) comprising one or more reservoir apertures (51 and 52) fluidically connecting an interior of the reservoir with an exterior of the reservoir, wherein upon rotation or translation of the nozzle relative to the reservoir interface, the one or more nozzle apertures are fluidically connected or disconnected from the one or more reservoir apertures (Col. 9, lines: 53-62); and
rotating or translating the nozzle relative to the reservoir interface, thereby fluidically connecting or disconnecting the one or more nozzle apertures with the one or more reservoir apertures (Col. 9, lines: 53-62).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 43, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lontrade in view of US 20190269575 A1 (Chauhan et al.), hereinafter Chauhan.
Regarding claim 2, Lontrade teaches the device of claim 1.	
but fails to specify the preservative removing device comprises a polymeric matrix comprising absorbed molecules of the preservative from the ophthalmic formulation.  
Chauhan teaches preservation removal from eye drops, the preservative removing device (Fig. 1) comprises a polymeric matrix [0071] comprising absorbed molecules of the preservative from the ophthalmic formulation (Abstract).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preservation removal material of Lontrade with the polymeric matrix of Chauhan to remove the preservative and minimize drug binding [0006].

Regarding claim 3, Lontrade in view of Chauhan teaches the device of claim 2.
Lontrade further teaches upon rotation or translation of the nozzle (44), the one or more nozzle apertures (at least 48) are fluidically connected or disconnected from the one or more reservoir apertures (51 and 52) (Col. 9: lines 53-62), thereby allowing or preventing flow of the ophthalmic formulation between the interior volume of the nozzle and the reservoir, by blocking or allowing flow (Fig. 9). Lontrade teaches a desire to prevent air from entering the solution and use of a filter (Col. 2: lines 8-16), corresponding to the claimed “thereby stabilizing a concentration of the preservative in the ophthalmic formulation disposed within the reservoir.”  

Regarding claim 43, Lontrade in view of Chauhan teaches the device of claim 2.

Chauhan further teaches the polymeric matrix [0071] comprises at least one monomer, namely HEMA [0007], selected from the group consisting of hydroxyethyl methacrylate (HEMA), methacrylic acid (MAA), N-vinyl-pyrrolidone (NVP), dimethylacrylamide (DMA), t-butyl methacrylate (TBM), 2-sulfoethyl methacrylate (SEM), acrylamide (AM), and Methacryloxypropyltris(trimethylsiloxy)silane (TRIS).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preservative removal device of Lontrade with the polymeric matrix of Chauhan to improve sterility [Chauhan 0011].

Regarding claim 44, Lontrade teaches the device of claim 1, but fails to teach the ophthalmic agent comprises at least one of Timolol Maleate, Levofloxacin, Dorzolamide, Brimonidine Tartrate, Bimatoprost, Tetrahydrozolin, Latanoprost, or Olopatadine.  
Chauhan further teaches the ophthalmic agent comprises at least one of Timolol Maleate [0008], Levofloxacin [0008], Dorzolamide [0008], Brimonidine Tartrate [0008], Bimatoprost, Tetrahydrozolin, Latanoprost, or Olopatadine.  


Regarding claim 46, Lontrade teaches the device of claim 1.
Lontrade teaches the use of a salt or lyophilizate as a purifying substance (Col. 7: line 67 – Col. 8: line 5), but fails to specify the preservative comprises at least one of benzalkonium chloride, solutions of borate, sorbitol, propylene glycol, cetrimonium chloride, cetrimonium bromide, or stabilized oxychloro complexes.
Chauhan further teaches the preservative comprises at least one of benzalkonium chloride, solutions of borate, sorbitol, propylene glycol, cetrimonium chloride, cetrimonium bromide, or stabilized oxychloro complexes [0008].  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic preservative of Lontrade with the preservative of Chauhan as it would be obvious to try from the finite number of identified preservatives suitable for use with ophthalmic agents.

Claim 4-6, 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lontrade in view of US 20180346208 A1 (Painchaud), hereinafter Painchaud ‘208.
Regarding claim 4, Lontrade teaches the device of claim 1.	
but fails to teach wherein rotation of the bottle cap relative to the reservoir rotates or translates the nozzle relative to the reservoir
	Painchaud ‘208 teaches a flow control device (Fig. 7) for delivering an ophthalmic formulation [0001] comprising a bottle cap (16), wherein rotation of the bottle cap relative to the reservoir rotates or translates the nozzle (at least 10 and 200) [0068], specifically (200), relative to the reservoir [0069].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Lontrade with the cap actuation of Painchaud ‘208 to prevent air ingress [0072], thereby improving the storage stability of the ophthalmic formulation.

Regarding claim 5, Lontrade in view of Painchaud ‘208 teaches the device of claim 4, but fails to teach the bottle cap produces an audible or tactile click when moved into a closed state.  
	Painchaud ‘208 further teaches the bottle cap (16) produces an audible or tactile click when moved into a closed state [0015].  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Lontrade in view of Painchaud ‘208 with the audible or tactile click of Painchaud ‘208 to provide feedback to the user if the device is being operated improperly [0015].

but fails to teach the bottle cap comprises a closure assembly which is resistant to manipulation from a child.  
Painchaud ‘208 further teaches the bottle cap (16) comprises a closure assembly, namely the interior and exterior envelopes (42 and 44), which is resistant to manipulation from a child [0005].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Lontrade in view of Painchaud ‘208 with the child-resistant cap of Painchaud ‘208 to ensure safety of children [0002].

Regarding claim 11, Lontrade teaches the device of claim 1, but fails to teach a bottle cap, wherein the one or more nozzle inlets are fluidically connected with the reservoir when the bottle cap is removed and wherein one or more nozzle inlets are fluidically disconnected with the reservoir when the bottle cap is coupled to the nozzle.  
Painchaud ‘208 further teaches a bottle cap (16), wherein the one or more nozzle apertures (220) are fluidically connected with the one or more reservoir apertures (Painchaud ‘208 Fig. 4 Annotated),  when the bottle cap is removed, by its rotation of (200) which controls the alignment of (220) and (62) [0069], and wherein one or more nozzle inlets are fluidically disconnected with the reservoir when the bottle cap is coupled to the nozzle [0073].  

    PNG
    media_image2.png
    527
    378
    media_image2.png
    Greyscale

Painchaud ‘208 Fig. 4 Annotated

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Lontrade in view of Painchaud ‘208 with the rotational activation of Painchaud ‘208 to automatically seal the reservoir when the cap is applied, providing a hermetic seal [0011].

Regarding claim 12, Lontrade in view of Painchaud ‘208 teaches the device of claim 11, but fails to teach the bottle cap is removed, the nozzle is in an aligned rotational position.  
Painchaud ‘208 further teaches when the bottle cap (16) is removed, the nozzle (at least 10 and 200) is in an aligned rotational position [0073].  


Regarding claim 13, Lontrade in view of Painchaud ‘208 teaches the device of claim 12, but fails to teach the rotation of the bottle cap about an axis of rotation relative to the reservoir rotates the nozzle about the axis of rotation relative to the reservoir.  
Painchaud ‘208 further teaches the rotation of the bottle cap (16) about an axis of rotation relative to the reservoir rotates the nozzle (200) about the axis of rotation relative to the reservoir (12) [0069].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Lontrade in view of Painchaud ‘208 with the rotational activation of Painchaud ‘208 to make the device usable by properly opening and removing the cap [0073].

Regarding claim 14, Lontrade in view of Painchaud ‘208 teaches the device of claim 11, but fails to teach the nozzle comprises one or more alignment features on a bottle-cap facing surface, the one or more alignment features receivable by the bottle cap.  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Lontrade in view of Painchaud ‘208 with the alignment features of Painchaud ‘208 to ensure components are aligned to function as intended.

Regarding claim 15, Lontrade in view of Painchaud ‘208 teaches the device of claim 14, but fails to teach the bottle cap comprises one or more alignment channels on an interior surface of the bottle cap, the 11583699_2.doexone or more alignment features on the bottle-cap facing surface of the nozzle received within the one or more alignment channels.  
Painchaud ‘208 further teaches the bottle cap (16) comprises one or more alignment channels, created between (28), on an interior surface of the bottle cap (Fig. 8), the 11583699_2.doexone or more alignment features (at least 23 and 29) on the bottle-cap facing surface of the nozzle (Fig. 7) received within the one or more alignment channels [0078].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Lontrade in view of Painchaud ‘208 with the alignment features of Painchaud ‘208 to ensure components are aligned to function as intended.

but fails to teach the bottle cap is removed, the nozzle is in an aligned translational position.  
Painchaud ‘208 further teaches when the bottle cap (16) is removed, the nozzle (10) is in an aligned translational position (Fig. 7).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Lontrade in view of Painchaud ‘208 with the translational alignment of Painchaud ‘208 to ensure the device is ready for use once the cap is removed.

Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lontrade in view of Painchaud ‘208 and further in view of US 20120305599 A1 (Painchaud et al.), hereinafter Painchaud ‘599.
Regarding claim 20, Lontrade in view of Painchaud ‘208 teaches the device of claim 19 but fails to teach a spring is disposed between the nozzle and the reservoir and wherein a restoring force of the spring translates the nozzle to the aligned translational position when the bottle cap is removed.  
	Painchaud ‘599 teaches a spring (17) is disposed between the nozzle (at least 16 and 62) and the reservoir interface (at least 34) and wherein a restoring force of the spring translates the nozzle to the aligned translational position when the bottle cap is removed [0042].  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Lontrade in 

Regarding claim 21, Lontrade in view of Painchaud ‘208 and Painchaud ‘599 teaches the device of claim 20 but fails to teach when the bottle cap is in a closed state, the nozzle is not in the aligned position.  
Painchaud ‘208 further teaches when the bottle cap (16) is in a closed state, the nozzle (200) is not in the aligned position [0072].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Lontrade in view of Painchaud ‘208 and ‘599 with the cap of ‘208 to minimize evaporation [0072].

Regarding claim 22, Lontrade in view of Painchaud ‘208 and Painchaud ‘599 teaches the device of claim 21 but fails to teach when the bottle cap is in a closed state, the spring is at least partially compressed.  
Painchaud ‘599 further teaches the bottle cap (18) is in a closed state, the spring (17) is at least partially compressed [0042].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lontrade in view of Painchaud ‘208 and ‘599 to incorporate the spring of Painchaud ‘599 to control the alignment of the nozzles based on cap position, preventing inadvertent release of the solution, or air ingress. 

but fails to teach a translation stop.
Painchaud ‘208 further teaches a translation stop (at least 23, 26, 28a).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lontrade in view of Painchaud ‘208 and ‘599 to incorporate the translation stop of Painchaud ‘208 to ensure the cap aligns properly for operation of the device, preventing over rotation.

Regarding claim 24, Lontrade in view of Painchaud ‘208 and Painchaud ‘599 teaches the device of claim 23 but fails to teach the translation stop comprises a plug configured to seal the one or more nozzle apertures.  
Painchaud ‘208 further teaches the translation stop (at least 23, 26, 28a and 260) comprises a plug (230) configured to seal the one or more nozzle apertures, through rotation by flexible tongues (25) against (230) which rotates to effectively plug (62) [0071].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lontrade in view of Painchaud ‘208 and ‘599 to incorporate the plug of Painchaud ‘599 to control the communication of the nozzles based on cap position, preventing inadvertent release of the solution, or air ingress.

but fails to teach the translation stop comprises a rotation stop for the bottle cap.  
Painchaud ‘208 further teaches the translation stop (at least 23, 26 and 28a) comprises a rotation stop, through détente (27a) for the bottle cap [0065].  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lontrade in view of Painchaud ‘208 and ‘599 to incorporate the translation stop of Painchaud ‘208 to ensure the cap aligns properly for operation of the device, preventing over rotation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.